Citation Nr: 0306769	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  00-18 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.  He died on January [redacted], 2000.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  


REMAND

The Board notes that, in June 2001, this claim was remanded 
by the Board for additional development, to include 
clarification as to the qualifications of the VA Rating Board 
Medical Consultant who signed a medical opinion in July 2000, 
clarification as to the appellant's representative, to obtain 
additional medical evidence, and for:

a comprehensive medical opinion 
concerning the merits of the current 
claim, which includes a discussion of the 
alleged contributions of the service-
connected tinnitus and/or hearing loss, 
and the service-connected anxiety 
disorder, to the veteran's death from a 
heart attack.

A thorough review of the record since that remand shows that 
no such opinion was obtained by the RO.  A medical opinion 
dated July 2001 is of record, but this is a medical opinion 
submitted by the appellant, and essentially the same as the 
opinion she submitted in March 2000, and not a medical 
opinion obtained by the RO.

Further, the RO has offered no clarification as to the 
qualifications of the VA Rating Board Medical Consultant who 
signed a medical opinion in July 2000.  This information is 
essential to the Board, so that it may properly evaluate the 
probative value of this evidence.

Further there is a report of contact indicating that a 
follow-up call had been made to the San Juan medical center.  
It was indicated that records would be sent, or there would 
be a written indication that there were no records on file.  
It does not appear that records were ever obtained, or that a 
negative reply was recorded.

Although the RO has undertaken some of the development 
required by the June 2001 Board remand, such as clarifying 
the appellant's choice of representative, and obtaining some 
relevant medical records, it is clear that the RO has failed 
to follow a significant portion of the development requested 
in the June 2001 remand.  The RO is advised that where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, while 
the Board regrets further delay in this case, the Board has 
no choice but to again REMAND this claim, in order that the 
RO may carry out the development previously requested of it.

Finally, although the appellant has been notified of the 
evidence necessary to substantiate her claim, the Board notes 
that she has not been sent a letter specifically addressing 
the Veterans Claims Assistance Act of 2000.  The Board is of 
the opinion that such a letter should be sent to the 
appellant, to ensure that she receives due process in this 
case. 

As such, this claim is REMANDED to the RO for the following 
development:

1.	The RO must document in writing the 
qualifications of the VA Rating Board 
Medical Consultant who signed a 
medical opinion in July 2000.  In 
addition, the RO should ascertain 
whether there are records at the San 
Juan VAMC.  If so, those records 
should be obtained.  If not a negative 
response should so document for the 
claims folder.

2.	After all available records are 
associated with the claims folder, the 
RO must then obtain a comprehensive 
medical opinion concerning the merits 
of the current claim, which includes a 
discussion of the alleged 
contributions of the service-connected 
tinnitus and/or hearing loss, and the 
service-connected anxiety disorder, to 
the veteran's death from a heart 
attack.  The claims folder should be 
forwarded to appropriate medical 
specialist(s) to obtain such opinion.

3.	To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.	The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
The appellant should be sent a letter 
explaining her rights and obligations 
under the VCAA.

5.	After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claim seeking service connection for 
the cause of the veteran's death.  If 
the benefits sought on appeal are not 
granted, the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  

Thereafter, the matter should be returned to the Board for 
further action in accordance with applicable procedures.  No 
action is required of the appellant until she is contacted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



